IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-20194


UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

WILSON CALLE, also known as
Ricardo Aguirre-Arias,

                                           Defendant-Appellant.

                        - - - - - - - - - -
          Appeal from the United States District Court
                for the Southern District of Texas
              USDC Nos. H-98-CV-2888, H-94-CR-194-6
                        - - - - - - - - - -

                         December 21, 1999

Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Wilson Calle, federal prisoner #66452-079, requests a

certificate of appealability (COA) to appeal the district court’s

dismissal of his 28 U.S.C. § 2255 motion.    Calle makes several

challenges to the sentence imposed by the district court that do

not fall within the narrow ambit of § 2255 review.     Accordingly,

we do not address his contentions that 1) the district court

should have departed downward based on his extraordinary family

circumstances; 2) the district court should have reduced his

offense level pursuant to U.S.S.G. § 3B1.2 to reflect his minimal

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 99-20194
                                 -2-



participation in the offense; and 3) the district court erred in

increasing his offense level by two levels pursuant to

§ 2D1.1(b)(1) for possessing a firearm.     See United States v.

Vaughn, 955 F.2d 367, 368 (5th Cir. 1992).     Furthermore, Calle’s

argument that the Government violated 18 U.S.C. § 201(c)(2) is

foreclosed by this court’s precedent.      See United States v.

Barnett, ___ F.3d ___ (U.S., Nov. 22, 1999, No. 98-30365), 1999
WL 1057220 at *4.   Calle’s contention that the delay in bringing

him to trial violated the Speedy Trial Act was raised on direct

appeal and may not be raised again in a § 2255 motion.      See

United States v. Kalish, 780 F.2d 506, 508 (5th Cir. 1986).

     Calle also faults the district court for failing to address

his ineffective-assistance-of-counsel claims.     In denying Calle’s

§ 2255 motion, the court stated that because he “was sentenced to

the statutory minimum sentence, a lower sentence was beyond the

court’s authority,” and that “[i]f every contested detail of

Calle’s sentencing were resolved in his favor, he would still get

a sentence of ten years.”   The record reflects, however, that the

district court imposed a guideline sentence of 160 months rather

than the statutory minimum sentence of 120 months.

     Calle has, therefore, made a credible showing that the

district court erred in denying his § 2255 motion on the basis

that he had received the statutory minimum sentence.      See Sonnier

v. Johnson, 161 F.3d 941, 945 (5th Cir. 1998).     We may not

address the merits of his ineffectiveness claims in the first

instance, because that would run afoul of the requirement that
                          No. 99-20194
                               -3-

the district court make the first judgment whether a COA should

issue as to each claim presented by the petitioner.   See id.

Accordingly, we grant COA and VACATE and REMAND so that the

district court can consider the merits of Calle’s ineffective

assistance claims.